      Case 4:20-cv-05640-YGR Document 440 Filed 04/12/21 Page 1 of 5



 1   PAUL J. RIEHLE (SBN 115199)                      THEODORE J. BOUTROUS JR. (SBN
     paul.riehle@faegredrinker.com                    132099)
 2   FAEGRE DRINKER BIDDLE & REATH                    tboutrous@gibsondunn.com
     LLP                                              RICHARD J. DOREN (SBN 124666)
 3   Four Embarcadero Center                          rdoren@gibsondunn.com
     San Francisco, CA 94111                          DANIEL G. SWANSON (SBN 116556)
 4   Telephone: (415) 591-7500                        dswanson@gibsondunn.com
     Facsimile: (415) 591-7510                        JAY P. SRINIVASAN (SBN 181471)
 5                                                    jsrinivasan@gibsondunn.com
     CHRISTINE A. VARNEY (pro hac vice)               GIBSON, DUNN & CRUTCHER LLP
 6   cvarney@cravath.com                              333 South Grand Avenue
     KATHERINE B. FORREST (pro hac vice)              Los Angeles, CA 90071-3197
 7   kforrest@cravath.com                             Telephone: 213.229.7000
     GARY A. BORNSTEIN (pro hac vice)                 Facsimile: 213.229.7520
 8   gbornstein@cravath.com
     YONATAN EVEN (pro hac vice)                      VERONICA S. MOYE (pro hac vice)
 9   yeven@cravath.com                                vlewis@gibsondunn.com
     LAUREN A. MOSKOWITZ (pro hac vice)               GIBSON, DUNN & CRUTCHER LLP
10   lmoskowitz@cravath.com                           2100 McKinney Avenue, Suite 1100
     M. BRENT BYARS (pro hac vice)                    Dallas, TX 75201
11   mbyars@cravath.com                               Telephone: 214.698.3100
     CRAVATH, SWAINE & MOORE LLP                      Facsimile: 214.571.2900
12   825 Eighth Avenue
     New York, New York 10019                         CYNTHIA E. RICHMAN (pro hac vice)
13   Telephone: (212) 474-1000                        crichman@gibsondunn.com
     Facsimile: (212) 474-3700                        GIBSON, DUNN & CRUTCHER LLP
14                                                    1050 Connecticut Avenue, N.W.
     Attorneys for Plaintiff and Counter-             Washington, DC 20036-5306
15   defendant Epic Games, Inc.                       Telephone: 202.955.8500
                                                      Facsimile: 202.467.0539
16   [Additional counsel appear on signature
     page]                                            Attorneys for Defendant and
17                                                    Counterclaimant Apple Inc.
18                              UNITED STATES DISTRICT COURT
19                           NORTHERN DISTRICT OF CALIFORNIA
20                                      OAKLAND DIVISION
21
     EPIC GAMES, INC.,
22                                                      No. 4:20-CV-05640-YGR-TSH
                      Plaintiff, Counter-defendant,
23                                                      STIPULATION AND [PROPOSED]
                                                        ORDER FOR EXPEDITED BRIEFING
24                        vs.                           AND HEARING REGARDING EPIC’S
                                                        MOTION FOR SPECIAL MASTER
25
     APPLE INC.,                                        Judge: Hon. Yvonne Gonzalez Rogers
26
                      Defendant, Counterclaimant.
27

28   STIPULATION AND [PROPOSED] ORDER FOR EXPEDITED BRIEFING AND HEARING
                  REGARDING EPIC’S MOTION FOR SPECIAL MASTER
                          Case No.: 4:20-cv-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 440 Filed 04/12/21 Page 2 of 5



 1                  Pursuant to Civil Local Rule 6-1(b), Plaintiff and Counter-defendant Epic Games,

 2   Inc., and Defendant and Counterclaimant Apple Inc. (together, the “Parties”) jointly submit this

 3   stipulation and proposed Order to expedite the briefing schedule regarding Epic’s Motion to

 4   Appoint Special Master (the “Motion”).

 5                  The Parties hereby agree that Apple will file a response to the Motion no later than

 6   Tuesday, April 13, 2021.

 7                  Due to the rapidly approaching trial date of May 3, 2021 and the Court’s order that

 8   the parties resolve all objections to deposition designations by April 27, 2021, the Parties

 9   respectfully request that this Court either decide the issue without a hearing, or conduct a hearing

10   on this motion on Tuesday, April 20, 2021 at 2:00 p.m. or as soon as this matter may be heard.

11   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                         -2-
      STIPULATION AND [PROPOSED] ORDER FOR EXPEDITED BRIEFING AND HEARING
                   REGARDING EPIC’S MOTION FOR SPECIAL MASTER
                           Case No.: 4:20-cv-05640-YGR-TSH
      Case 4:20-cv-05640-YGR Document 440 Filed 04/12/21 Page 3 of 5


     Dated: April 12, 2021         CRAVATH, SWAINE & MOORE LLP
 1                                     Christine A. Varney (pro hac vice)
                                       Katherine B. Forrest (pro hac vice)
 2                                     Gary A. Bornstein (pro hac vice)
                                       Yonatan Even (pro hac vice)
 3                                     Lauren A. Moskowitz (pro hac vice)
                                       M. Brent Byars (pro hac vice)
 4
                                   FAEGRE DRINKER RIDDLE & REATH
 5                                 LLP
                                       Paul J. Riehle
 6

 7                                 By:   /s/ Gary A. Bornstein
                                         Gary A. Bornstein
 8                                       825 Eighth Avenue
                                         New York, New York 10019
 9                                       Telephone: (212) 474-1084
10                                       Attorneys for Plaintiff and
                                         Counter-defendant Epic Games, Inc.
11

12
     Dated: April 12, 2021         GIBSON, DUNN & CRUTCHER LLP
13                                     Theodore J. Boutrous Jr.
                                       Richard J. Doren
14                                     Daniel G. Swanson
                                       Mark A. Perry
15                                     Veronica S. Moye
                                       Cynthia E. Richman
16                                     Jay P. Srinivasan
                                       Ethan D. Dettmer
17                                     Eli M. Lazarus
18                                 By:   /s/ Ethan D. Dettmer
                                         Ethan D. Dettmer
19                                       555 Mission Street, Suite 3000
                                         San Francisco, CA 94105-0921
20                                       Telephone: (415) 393-8292
21                                       Attorneys for Defendant and
                                         Counterclaimant Apple Inc.
22

23

24

25

26

27

28                                        -3-
     STIPULATION AND [PROPOSED] ORDER FOR EXPEDITED BRIEFING AND HEARING
                  REGARDING EPIC’S MOTION FOR SPECIAL MASTER
                          Case No.: 4:20-cv-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 440 Filed 04/12/21 Page 4 of 5



 1   PURSUANT TO STIPULATION AND GOOD CAUSE APPEARING, IT IS SO
     ORDERED. The hearing on Epic’s Motion to Appoint Special Master, if the Court determines
 2   that a hearing is necessary, will be held on April __, 2021 at ___ a.m./p.m.
 3

 4
     DATED: ________________                  __________________________________________
 5                                            HON. YVONNE GONZALEZ ROGERS
                                              United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                         -4-
      STIPULATION AND [PROPOSED] ORDER FOR EXPEDITED BRIEFING AND HEARING
                   REGARDING EPIC’S MOTION FOR SPECIAL MASTER
                           Case No.: 4:20-cv-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 440 Filed 04/12/21 Page 5 of 5



 1                                ECF SIGNATURE ATTESTATION

 2          In accordance with Civil Local Rule 5-1, the filer of this document hereby attests that the
 3
     concurrence of the filing of this document has been obtained from the other signatory hereto.
 4
      Dated: April 12, 2021                      CRAVATH, SWAINE & MOORE LLP
 5

 6                                               By:    /s/ Gary A. Bornstein
                                                        Gary A. Bornstein
 7
                                                       Attorneys for Plaintiff and
 8                                                     Counter-defendant Epic Games, Inc.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                         -5-
      STIPULATION AND [PROPOSED] ORDER FOR EXPEDITED BRIEFING AND HEARING
                   REGARDING EPIC’S MOTION FOR SPECIAL MASTER
                           Case No.: 4:20-cv-05640-YGR-TSH
